Citation Nr: 1421207	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, to include as secondary to diabetes mellitus, type II and posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 70 percent for PTSD.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2012 rating decisions of the VA Regional Office (RO) in Albuquerque, New Mexico.  

The Board observes that the rating decision awarding service connection for PTSD and initially rating such disability as 70 percent disabling was issued in April 2012.  The Veteran's June 2012 claim for a TDIU was also treated by the RO as an increased rating claim for the service-connected PTSD.  The December 2012 notice of disagreement from the Veteran's representative for the September 2012 rating decision denying a rating in excess of 70 percent specifically only referenced the September 2012 rating decision and did not indicate a disagreement with the initial rating assigned in the April 2012 rating decision.  As such, the Board is treating the issue as an increased rating as opposed to an initial rating claim consistent with the RO's treatment of the issue.  

The Board is reopening the issues of service connection for diabetes mellitus, type II and hypertension.  Those underlying issues, as well as entitlement to a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed September 2001 rating decision, the RO denied service connection for diabetes mellitus, type II on the basis that there was no evidence showing such disability; and denied service connection for hypertension, to include as secondary to PTSD, on the basis that there was no relationship to his military service and PTSD was not service-connected.  

2.  Evidence received after the September 2001 denial relates to unestablished facts necessary to substantiate the claims of service connection for diabetes mellitus, type II and hypertension, particularly a current diagnosis of diabetes mellitus, type II and service connection for PTSD being granted, and raises a reasonable possibility of substantiating the underlying claims.

3.  The PTSD has not resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The RO's September 2001 denial of service connection for diabetes mellitus, type II and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final September 2001 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130 Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letter dated in August 2012 regarding the type of evidence necessary to establish his increased rating claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claim.  The RO requested the Veteran's Social Security Administration (SSA) records; however, a response in December 2013 shows that the medical records had been destroyed.  Pertinent VA examinations were obtained in March 2012 and September 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

For the reasons set forth in the findings of fact for the petitions to reopen, the Board is granting those issues.  Accordingly, the following analysis will focus on the increased rating claim being denied.
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130 DC 9411, which evaluates impairment from PTSD.  Pursuant to the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In evaluating the Veteran's PTSD, the Board acknowledges the December 2013 substantive appeal in which the Veteran's representative argued that the secondary diagnoses of depressive disorder and alcohol abuse were not discussed.  Although VA may compensate a veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The rating criteria for psychiatric disorders such as PTSD and depressive disorder are the same.  In this case, no medical professional has differentiated the symptoms and impairment attributed to PTSD versus other diagnosed psychiatric disorders.  Furthermore, the March 2012 examiner opined that the Veteran's depression and alcohol abuse were secondary to his PTSD.  Consequently, the Board will be evaluating all of the psychiatric symptoms shown during this appeal.  

The Veteran was afforded a VA examination in March 2012.  A GAF score of 42 was assigned.  The examiner opined that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner also opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported minimal contact with his children because it was hard for him and that he preferred isolation.  He was not currently employed.  The Veteran reported a suicide attempt two months earlier and a second attempt nine months earlier.  He reported suicidal ideation and that he had become aggressive with his wife recently since he had been drinking.  Examination revealed symptoms of depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; impairment of short and long term memory; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; and persistent danger of hurting self or others.  

At a VA examination in September 2012, a GAF score of 50 was assigned.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he currently resided with his wife and that overall, they had a good marriage.  The examiner noted that the Veteran's wife cried when she discussed the Veteran's deterioration. She stated that he had an episode of drinking and intoxication last week and he could barely walk.  She stated that she was worried that he was going to end up killing somebody or killing himself.  The Veteran's wife reported that she had had an easy life with the Veteran until recently and that he was angry and she never knew what was going to set him off.  The Veteran reported that he did not have any interests or hobbies.  He reported that he previously enjoyed hunting and camping, which ended in the past three years.  He indicated that he was quite isolated and usually spent his time outdoors or on the computer.  On occasion, the Veteran would visit an older neighbor.  He reported that he stopped working about three years ago due to a hernia sustained at work.  

Examination revealed symptoms of depressed mood; anxiety; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner opined that the Veteran's psychiatric illness resulted in mild to moderate impairments in his occupational functioning.  The examiner noted that prior to his hernia episodes leading to earlier than expected retirement and unemployment, the Veteran described a positive and stable work history.  The examiner opined that the frequency and severity of the Veteran's PTSD symptoms increased in relation to retirement/lack of employment.   

The Veteran's treatment records during this appeal have shown GAF scores of 50 to 55.  They do not show symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  There is no opinion in his treatment records indicating that his symptoms result in total occupational and social impairment.  A January 2013 record shows that the Veteran and his wife had their house up for sale and were planning on moving to be closer to their grandchildren.  The Veteran was reportedly ambivalent by the idea.  A September 2013 record shows that the Veteran had been helping to care for his brother.  He also reported dealing with some of his kids living with him, which was difficult for him.

Based on a review of the evidence, the Board concludes that a rating in excess of 70 percent is not warranted at any time during this appeal.  The evidence fails to show total occupational and social impairment.  Furthermore, the actual symptoms shown on examination and in treatment records are not those indicative of a 100 percent rating such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Although the March 2012 examination indicate that the Veteran's symptoms included the persistent danger of hurting oneself or others, the totality of the evidence fails to show that a 100 percent rating is warranted.
In this case, the actual symptoms shown during this appeal are specifically contemplated for by the currently assigned 70 percent rating.  The VA examination reports reflect that the Veteran's symptoms included near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  Such symptoms are those listed in the criteria for a 70 percent rating.  Although the Veteran has other symptoms besides those listed in the 70 percent criteria, the actual level of impairment shown does not equate to total occupational and social impairment. 

Both VA examiners had the opportunity to interview and examine the Veteran, yet both opined that he had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which warrants the assigned 70 percent rating.  No medical professional has provided any opinion indicating that the Veteran has total occupational and social impairment due to his psychiatric symptoms.  

The September 2012 examination report shows that the Veteran reported that he stopped working due to a hernia.  The examiner opined prior to his hernia, the Veteran described a positive and stable work history, weighing against a finding that PTSD results in total occupational impairment.  To the extent that the Veteran's PTSD does affect his employability, the issue of entitlement to a TDIU is on appeal and is addressed in the remand below.  

The evidence also fails to show total social impairment.  Although the Veteran and his wife have problems, as evidenced by the examination reports, they remain married.  Furthermore, the Veteran reported occasionally visiting an older neighbor in September 2012.  Additionally, the Veteran helped care for his brother.  While the Veteran does have social impairment, considering that he is able to maintain relationships with his family, as well as with a neighbor, weighs against a finding of total impairment.  The 70 percent rating specifically contemplates the inability to establish and maintain effective relationships.  The overall symptoms shown during this appeal are not suggestive of a 100 percent rating.
The Board acknowledges that the list of symptoms supporting 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, the evidence fails to show total occupational and social impairment for the reasons set forth above.  

The Board notes that the reported GAFs score of 42 to 55 are indicative of moderate to serious symptoms, consistent with a 70 percent rating.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 70 percent is not warranted.

In this case, the extent and severity of the Veteran's PTSD reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; sleep impairment; and short and long term memory impairment, i.e., the level of impairment contemplated in the assigned 70 percent rating for psychiatric disabilities.  38 C.F.R. § 4.7.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the Veteran's PTSD does not warrant a rating in excess of 70 percent.   

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's psychiatric symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's psychiatric disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for diabetes mellitus, type II is reopened.

New and material evidence having been presented, the claim of entitlement to service connection for hypertension is reopened.

Entitlement to a rating in excess of 70 percent for PTSD is denied.


REMAND

Regrettably, a remand is necessary for the issues of service connection for diabetes mellitus, type II and hypertension, and for the issue of entitlement to a TDIU.  The Veteran has reported being exposed to herbicides in service.  His personnel records show that he was stationed on board the USS Topeka beginning in October 1965 until his discharge from service in June 1968.  They also show that the USS Topeka served in the Vietnam area from December 1965 through May 1966.  A negative response regarding whether the Veteran was exposed to herbicides in service was received from the National Personnel Records Center (NPRC) in July 2012.  However, it does not appear that the RO exhausted all efforts to determine whether the Veteran was exposed to herbicides in service.  Consequently, a remand is necessary.  

In light of the Veteran previously claiming that his hypertension was secondary to PTSD, as he is now service-connected for PTSD, an examination is necessary to determine the etiology of his hypertension.  The Veteran has also contended that his hypertension is secondary to his diabetes mellitus, type II.  If, on remand, the evidence establishes that the Veteran was exposed to herbicides in service and service connection for diabetes mellitus, type II is granted, a medical opinion regarding hypertension being secondary to diabetes mellitus, type II is necessary.  As the issue of entitlement to a TDIU is inextricably intertwined with the service connection issues, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Silver City, New Mexico VA Community Based Outpatient Clinic (CBOC) and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After obtaining the appropriate release of information forms where necessary, procure records pertaining to the Veteran's workman's compensation claim involving a hernia.

3.  Contact the Veteran and ask that he provide details regarding his exposure to herbicides in service.  The Veteran should specify whether he went ashore to Vietnam when the USS Topeka was anchored in the waters off of Vietnam.  

4.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his hypertension.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that his hypertension is related to his military service, to include being caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD and/or by diabetes mellitus, type II [If hypertension is found to have been aggravated by the service-connected PTSD and/or diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]
 
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


